Name: Commission Regulation (EEC) No 2854/79 of 14 December 1979 extending the period of validity of retrospective control of imports of footwear into the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 323/6 Official Journal of the European Communities 19 . 12. 79 COMMISSION REGULATION (EEC) No 2854/79 of 14 December 1979 extending the period of validity of retrospective control of imports of footwear into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ¢), and in particular Article 7 ( 1 ) (a) thereof, Having regard to Council Regulation (EEC) No 925/79 of 8 May 1979 establishing common rules for imports from State-trading countries (2), and in parti ­ cular Article 6 ( 1 ) (a) thereof, Consultations having been held within the commit ­ tees set up under Articles 5 of the said Regulations, Whereas by Decision 78 /560/EEC (3 ), the Commis ­ sion established retrospective control of imports of footwear into the Community ; Whereas the reasons which originally led the Commis ­ sion to take such action , that is to say the considerable pressure exercised by imports into the Community of footwear and the resultant threat of injury to the Community producers of like or directly competing products, continue to apply ; Whereas it is therefore necessary to prolong this retro ­ spective control , HAS ADOPTED THIS REGULATION : Article 1 Articles 1 to 4 of Decision 78 /560/EEC shall be replaced by the following sole article : ' Imports into the Community of footwear or parts of footwear falling within heading Nos 64.01 , 64.02, 64.03 , 64.04 and 64.05 of the Common Customs Tariff shall be subject to retrospective control on a Community basis .' Article 2 This Regulation shall enter into force on 1 January 1980 and shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1979 . For the Commission Antonio GIOLITTI Member of the Commission (') OJ No L 131 , 29 . 5 . 1979 , p . 15 . (2 ) OJ No L 131 , 29 . 5 . 1979 , p. 1 . ( 3 ) OJ No L 188 , 11 . 7 . 1978 , p. 28 .